United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                                                                  May 3, 2007
                 IN THE UNITED STATES COURT OF APPEALS
                                                            Charles R. Fulbruge III
                        FOR THE FIFTH CIRCUIT                       Clerk
                        _____________________

                             No. 06-20439
                          (Summary Calendar)
                        _____________________


LEONARD FIRTH,


                                                    Plaintiff-Appellee

versus

DON McGILL OF WEST HOUSTON, LTD.,
formerly known as DON McGILL TOYOTA, INC.,

                                                   Defendant-Appellant

                        ---------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                            (4:04-CV-659)
                        ---------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant    Don     McGill   of   West   Houston,     Ltd.

(“McGill”) appeals the adverse judgment entered against it and in

favor of Plaintiff-Appellee Leonard Firth following a jury trial in

which the jury unanimously held that McGill had retaliated against

Firth in violation of the Family and Medical Leave Act (“FMLA”).1


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         29 U.S.C. § 2611 et seq.
On appeal, McGill contends that, on the record, Firth failed to

work the required 1250 hours per year to qualify as an “eligible

employee” under the FMLA, and that the jury’s award of damages was

excessive because of Firth’s failure to mitigate his damages, and

because his position with the company had been eliminated.   McGill

makes these assertions in the wake of a five-day jury trial and

makes no claims of trial error, whether evidentiary rulings, jury

instructions, or the like.   McGill complains that the record does

not support the hours worked by Firth to qualify for employee

status under the FMLA, yet McGill had the burden of proving such a

failure by Firth and obviously failed to bear it.       Similarly,

McGill’s complaints about mitigation of damages and elimination of

Firth’s pilot’s position with the company hold no water in light of

the totality of the record and the factual determinations by the

jury.

     Furthermore, the district court’s post-trial disposition of

the remaining issues, such as liquidated damages, reinstatement,

front pay, interest, attorney’s fees, and costs reveal no basis for

disturbing the results of the case appealed from in this instance.

In sum, we discern no reversible error whatsoever and conclude that

the judgment and all related orders of the district court in this

case should be, and in all respects are,

AFFIRMED.




                                 2